1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   AARON RUFFIN,                                   )   1:18-cv-00912-JLT (HC)
                                                     )
12                  Petitioner,                      )   ORDER GRANTING MOTION TO VACATE
                                                     )   [Doc. 24]
13          v.                                       )
14                                                   )   ORDER VACATING ORDER DIRECTING
     J. GASTELLO, Warden,
                                                     )   RESPONDENT TO FILE RESPONSE
15                  Respondent.                      )   [Doc. 23]
                                                     )
16                                                   )   ORDER DIRECTING PETITIONER TO NOTIFY
                                                     )   COURT OF ELECTION TO PROCEED ON
17                                                   )   EXHAUSTED CLAIMS OR STAY PENDING
                                                     )
18                                                       EXHAUSTION OF STATE REMEDIES
                                                     )
19
20          On November 21, 2018, the Court issued an order directing Respondent to file a response to

21   the Second Amended Petition. (Doc. 23.) On December 20, 2018, Respondent filed a motion to vacate

22   the order because Petitioner had not yet exhausted his state remedies. (Doc. 24.) The Court agrees with

23   Respondent and will VACATE the order.

24                                    PROCEDURAL BACKGROUND

25          On July 5, 2018, Petitioner filed a habeas petition raising two claims of instructional error.

26   (Doc. 1.) The Court conducted a preliminary review of the petition and directed Respondent to file a

27   response to the petition. (Doc. 5.) On August 13, 2018, Petitioner filed a motion to amend the petition

28   to add additional claims of ineffective assistance of counsel. (Doc. 11.) He lodged an amended

                                                         1
1    petition setting forth those grounds. (Doc. 12.) On August 15, 2018, the Court struck the lodged

2    amended petition as it failed to set forth all grounds for relief. (Doc. 13.) Petitioner was granted leave

3    to file a First Amended Petition setting forth all grounds for relief. In the meantime, the briefing

4    schedule was suspended.

5              On October 3, 2018, Petitioner filed a First Amended Petition which set forth a claim of trial

6    court error that allegedly occurred during a Marsden1 hearing, and a claim of ineffective assistance of

7    counsel for failure to present favorable lab evidence to the jury. (Doc. 17.) Petitioner stated that the

8    two claims were unexhausted, and he moved for a stay and abeyance of the proceedings pending

9    exhaustion of those two claims. (Doc. 16.) On October 5, 2018, the Court granted the stay of the

10   proceedings. (Doc. 19.) Petitioner was directed to file a motion to lift the stay once exhaustion was

11   complete.

12             On October 23, 2018, Petitioner filed a motion entitled “Request to Lift the Stay and

13   Abeyance.” (Doc. 20.) He stated: “Lift the stay. I had a direct appeal for my case. The California

14   Supreme Court denied the Petition of Review that my appellate attorney. . . . There is [sic] no state

15   remedies to be exhausted.” (Doc. 20 at 2.) The Court construed this statement to mean Petitioner had

16   completed exhaustion of his additional claims. The Court granted Petitioner’s motion to lift the stay

17   and directed Petitioner to file a Second Amended Petition setting forth all exhausted grounds for relief.

18   (Doc. 21.) On November 16, 2018, Petitioner filed a Second Amended Petition. (Doc. 22.) On

19   November 21, 2018, the Court directed Respondent to file a response. (Doc. 23.)

20             On December 20, 2018, Respondent filed a motion to vacate the order directing Respondent to

21   file a response. Respondent points out that Petitioner has not exhausted his state remedies with respect

22   to the claims he raised in the Second Amended Petition. Respondent notes that the two claims raised in

23   the Second Amended Petition are currently being considered in the state habeas courts. In light of the

24   failure to exhaust and the ambiguity in Petitioner’s request to lift the stay, the Court will vacate the

25   order directing Respondent to file a response. Petitioner is directed to advise the Court whether he

26   chooses to proceed with the unexhausted claim, or if he would rather have the proceedings stayed

27
28
     1
         People v. Marsden, 2 Cal.3d 118 (1970).

                                                           2
1    pending exhaustion of the two claims in the state courts.

2                                                   ORDER

3           Accordingly, the Court ORDERS:

4           1) Respondent’s motion to vacate the order directing Respondent to file a response is

5    GRANTED and the order to respond is VACATED; and

6           2) Petitioner is DIRECTED to advise the Court whether he chooses to proceed only with the

7    exhausted claim, or if he would rather have the federal habeas proceedings stayed pending exhaustion

8    of the two additional claims in the state courts. Petitioner is GRANTED fourteen days from the date of

9    service of this order to respond.

10
11   IT IS SO ORDERED.

12      Dated:     January 18, 2019                              /s/ Jennifer L. Thurston
13                                                     UNITED STATES MAGISTRATE JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
